Exhibit 10.3

FORM OF SENIOR EXECUTIVE OFFICER
RESTRICTED STOCK AGREEMENT

THIS SENIOR EXECUTIVE OFFICER RESTRICTED STOCK AGREEMENT (this “Agreement”) is
made as of the effective date set forth on the attached notice of grant (the
“Grant Notice”), between GROUP 1 AUTOMOTIVE, INC., a Delaware corporation (the
“Company”), and the executive officer whose name is set forth on the Grant
Notice (“Executive”).

1. Award. Pursuant to the GROUP 1 AUTOMOTIVE, INC. 2007 LONG TERM INCENTIVE
PLAN, as amended (the “Plan”), the number of shares (the “Restricted Shares”) of
the Company’s common stock set forth in the Grant Notice shall be issued as
hereinafter provided in Executive’s name, subject to certain restrictions
thereon. The Restricted Shares shall be issued upon acceptance hereof by
Executive (which shall be demonstrated by Executive’s execution of the Grant
Notice) and upon satisfaction of the conditions of this Agreement and the Grant
Notice. Executive acknowledges receipt of a copy of the Plan, and agrees that
this award of Restricted Shares shall be subject to all of the terms and
provisions of the Plan, including future amendments thereto, if any, pursuant to
the terms thereof. In the event of any conflict between the terms of this
Agreement and the Plan, the Plan shall control. The Plan and the Grant Notice
are incorporated herein by reference as a part of this Agreement.

2. Restricted Shares. Executive hereby accepts the Restricted Shares when issued
and agrees with respect thereto as follows:

(a) Forfeiture Restrictions. The Restricted Shares may not be sold, assigned,
pledged, exchanged, hypothecated or otherwise transferred, encumbered or
disposed of to the extent then subject to the Forfeiture Restrictions (as
hereinafter defined), and in the event of termination of Executive’s employment
with the Company for any reason other than Planned Retirement (as hereinafter
defined), death or Disability (as hereinafter defined), Executive shall, for no
consideration, forfeit to the Company all Restricted Shares to the extent then
subject to the Forfeiture Restrictions. In the case of a Planned Retirement, if
Executive fails to comply with the Post-Retirement Obligations (as hereinafter
defined) continuously from the date of the termination of his employment as a
result of a Planned Retirement until the Compliance Expiration Date (as
hereinafter defined), Executive shall, for no consideration, forfeit to the
Company all the Restricted Shares to the extent subject to the forfeiture
restrictions on the date of such termination. The prohibition against transfer
and the obligation to forfeit and surrender Restricted Shares to the Company
upon termination of employment, or thereafter in the case of non-compliance with
the Post-Retirement Obligations following termination of employment as a result
of a Planned Retirement, are herein referred to as the “Forfeiture
Restrictions.” The Forfeiture Restrictions shall be binding upon and enforceable
against any transferee of Restricted Shares. For purposes of this Agreement, the
following capitalized words and terms shall have the meanings indicated below:

(i) “Board” shall mean the Board of Directors of the Company.

(ii) “Code” shall mean the Internal Revenue Code of 1986, as amended.

(iii) “Committee” shall mean the committee of the Board that is selected by the
Board to administer the Plan as provided in Paragraph IV(a) of the Plan.

(iv) “Compliance Expiration Date” shall mean the date that is two years
following the effective date of the termination of Executive’s employment with
the Company.

(v) “Disability” shall mean that Executive has become disabled within the
meaning of section 409A(a)(2)(C) of the Code and applicable administrative
authority thereunder.

(vi) “Planned Retirement” shall mean that the Board has accepted the resignation
of Executive under terms relating to date and conditions of resignation that are
mutually agreeable to Executive and the Company.

(vii) “Post-Retirement Obligations” shall mean any obligations of Executive that
apply following the termination of Executive’s employment with the Company,
including, without limitation, pursuant to that certain        Agreement
effective as of [      , 20      ] by and between Executive and the Company
and/or that certain        Agreement effective as of [      , 20      ] by and
between Executive and the Company, as such agreements may be amended from time
to time, and any such other obligations that apply following the termination of
Executive’s employment with the Company pursuant to any other agreement that may
be entered into by Executive and the Company from time to time.

(b) Lapse of Forfeiture Restrictions. The Forfeiture Restrictions shall lapse as
to the Restricted Shares in accordance with the schedule set forth on the Grant
Notice, provided that Executive has been continuously employed by the Company
from the date of this Agreement through the lapse date set forth on the Grant
Notice. Notwithstanding the foregoing, the Forfeiture Restrictions shall lapse
as to all of the Restricted Shares then subject to the Forfeiture Restrictions
on the date Executive’s employment with the Company is terminated by reason of
death or Disability. Further, notwithstanding the foregoing, in the event that
Executive’s employment with the Company terminates as a result of a Planned
Retirement, all of the Restricted Shares that are then subject to the Forfeiture
Restrictions shall remain subject to forfeiture under this Agreement until the
Compliance Expiration Date and, upon the Compliance Expiration Date, provided
that Executive has complied with the Post-Retirement Obligations continuously
from the date of the termination of his employment with the Company as a result
of such Planned Retirement until the Compliance Expiration Date, the Forfeiture
Restrictions shall lapse as to all of the Restricted Shares then subject to the
Forfeiture Restrictions.

(c) Certificates. A certificate evidencing the Restricted Shares shall be issued
by the Company in Executive’s name, pursuant to which Executive shall have all
of the rights of a stockholder of the Company with respect to the Restricted
Shares, including, without limitation, voting rights and the right to receive
dividends (provided, however, that dividends paid in shares of the Company’s
stock shall be subject to the Forfeiture Restrictions). Executive may not sell,
transfer, pledge, exchange, hypothecate or otherwise dispose of the stock until
the Forfeiture Restrictions have expired and a breach of the terms of this
Agreement shall cause a forfeiture of the Restricted Shares. The certificate
shall be delivered upon issuance to the Secretary of the Company or to such
other depository as may be designated by the Committee as a depository for
safekeeping until the forfeiture of such Restricted Shares occurs or the
Forfeiture Restrictions lapse pursuant to the terms of the Plan and this award.
On the date of this Agreement, Executive shall deliver to the Company a stock
power, endorsed in blank, relating to the Restricted Shares. Upon the lapse of
the Forfeiture Restrictions without forfeiture, the Company shall cause a new
certificate or certificates to be issued without legend (except for any legend
required pursuant to applicable securities laws or any other agreement to which
Executive is a party) in the name of Executive in exchange for the certificate
evidencing the Restricted Shares. However, the Company, in its sole discretion,
may elect to deliver the certificate either in certificate form or
electronically to a brokerage account established for Executive’s benefit at a
brokerage/financial institution selected by the Company. Executive agrees to
complete and sign any documents and take additional action that the Company may
request to enable it to deliver the shares on Executive’s behalf.

(d) Corporate Acts. The existence of the Restricted Shares shall not affect in
any way the right or power of the Board or the stockholders of the Company to
make or authorize any adjustment, recapitalization, reorganization or other
change in the Company’s capital structure or its business, any merger or
consolidation of the Company, any issue of debt or equity securities, the
dissolution or liquidation of the Company or any sale, lease, exchange or other
disposition of all or any part of its assets or business or any other corporate
act or proceeding. The prohibitions of Section 2(a) hereof shall not apply to
the transfer of Restricted Shares pursuant to a plan of reorganization of the
Company, but the stock, securities or other property received in exchange
therefor shall also become subject to the Forfeiture Restrictions and provisions
governing the lapsing of such Forfeiture Restrictions applicable to the original
Restricted Shares for all purposes of this Agreement and the certificates
representing such stock, securities or other property shall be legended to show
such restrictions.

3. Withholding of Tax/Tax Election. To the extent that the receipt of the
Restricted Shares or the lapse of any Forfeiture Restrictions results in
compensation income to Executive for federal or state income tax purposes,
Executive shall deliver to the Company at the time of such receipt or lapse, as
the case may be, such amount of money as the Company may require to meet its
obligation under applicable tax laws or regulations or make such other
arrangements to satisfy such withholding obligation as the Company, in its sole
discretion, may approve. In addition, the Company may withhold unrestricted
shares of stock of the Company (valued at their fair market value on the date of
withholding of such shares) otherwise to be issued upon the lapse of the
Forfeiture Restrictions to satisfy its withholding obligations. If Executive
makes the election authorized by section 83(b) of the Code in connection with
the award of the Restricted Shares, Executive shall submit to the Company a copy
of the statement filed by Executive to make such election.

4. Status of Stock. Executive agrees that the Restricted Shares issued under
this Agreement will not be sold or otherwise disposed of in any manner which
would constitute a violation of any applicable securities laws, whether federal
or state, or the Company’s Code of Conduct. Executive also agrees that (a) the
certificates representing the Restricted Shares may bear such legend or legends
as the Committee deems appropriate in order to reflect the Forfeiture
Restrictions and to assure compliance with applicable securities laws, (b) the
Company may refuse to register the transfer of the Restricted Shares on the
stock transfer records of the Company if such proposed transfer would constitute
a violation of the Forfeiture Restrictions or, in the opinion of counsel
satisfactory to the Company, of any applicable securities law, and (c) the
Company may give related instructions to its transfer agent, if any, to stop
registration of the transfer of the Restricted Shares.

5. Employment Relationship. For purposes of this Agreement, Executive shall be
considered to be in the employment of the Company as long as Executive remains
an Executive or a consultant of either the Company, a parent or subsidiary
corporation (as defined in section 424 of the Code) of the Company, or any
successor corporation. Nothing in the adoption of the Plan, nor the award of the
Restricted Shares thereunder pursuant to this Agreement, shall confer upon
Executive the right to continued employment or engagement as a consultant by the
Company or affect in any way the right of the Company to terminate such
employment or consulting relationship at any time. Unless otherwise provided in
a written employment or consulting agreement or by applicable law, Executive’s
employment or engagement as a consultant by the Company shall be on an at-will
basis, and the employment and/or consulting relationship may be terminated at
any time by either Executive or the Company for any reason whatsoever, with or
without cause. Any question as to whether and when there has been a termination
of such employment and/or consulting relationship, and the cause of such
termination, shall be determined by the Committee, and its determination shall
be final.

6. Notices. Any notices or other communications provided for in this Agreement
shall be sufficient if in writing. In the case of Executive, such notices or
communications shall be effectively delivered if hand delivered to Executive at
his principal place of employment or if sent by registered or certified mail to
Executive at the last address Executive has filed with the Company. In the case
of the Company, such notices or communications shall be effectively delivered if
sent by registered or certified mail to the Company at its principal executive
offices.

7. Entire Agreement; Amendment. This Agreement and the documents incorporated by
reference herein replace and merge all previous agreements and discussions
relating to the same or similar subject matters between Executive and the
Company and constitute the entire agreement between Executive and the Company
with respect to the subject matter of this Agreement; provided, however, that
the terms of this Agreement shall not modify and shall be subject to the terms
and conditions of any employment, consulting and/or severance agreement between
the Company and Executive in effect as of the date a determination is to be made
under this Agreement. Without limiting the scope of the preceding sentence,
except as provided therein, all prior understandings and agreements, if any,
among the parties hereto relating to the subject matter hereof are hereby null
and void and of no further force and effect. Any modification of this Agreement
shall be effective only if it is in writing and signed by both Executive and an
authorized officer of the Company.

8. Binding Effect. This Agreement shall be binding upon and inure to the benefit
of any successors to the Company and all persons lawfully claiming under
Executive.

9. Controlling Law. This Agreement shall be governed by, and construed in
accordance with, the laws of the State of Delaware, without regard to conflicts
of laws principles thereof.

